ORDER
PER CURIAM.
Laurence K. Condie (Condie) appeals from the trial court’s judgment granting summary judgment in favor of Condie and against Solutions Plus, Inc. (Solutions Plus). The trial court determined Solutions Plus owed Condie $89,190 in principal plus $10,467.24 in interest at nine percent per annum from the date suit was filed, October 14, 1997, for a total of $99,657.24. Condie appeals claiming the trial court erred in determining the amount of prejudgment interest to award. Condie argues the trial court erred in finding that he had not made a valid demand for the return of the principal before filing the lawsuit.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).